Citation Nr: 0905674	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-33 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to February 
1980.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which in pertinent part, 
denied entitlement to service connection for the above 
condition. 

In December 2008, the Veteran failed to appear at a hearing 
before the Board at the RO.  Therefore, the motion for a 
hearing is considered withdrawn.  38 C.F.R. § 20.704(d) 
(2008).


FINDING OF FACT

Hepatitis C was not present during service and is not 
etiologically related to any incident of active duty service.


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in February 2007, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for hepatitis C.  
The letter also satisfied the second and third elements of 
the duty to notify by informing the Veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claim, by the February 2007 letter.  


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for 
getting an examination under the VCAA is low.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has not been afforded a VA examination nor has a 
medical opinion been obtained in response to his claim.  His 
statements could be read as reporting the onset of some 
symptoms, such as rashes, skin lesions, and boils, in service 
and continuing since.  A veteran's report of a continuity of 
symptomatology can trigger VA's duty to get an examination.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
McLendon.  As a lay person, however, the veteran is not 
competent to say that these symptoms were manifestations of 
hepatitis C.  Id.  There is no other competent evidence that 
the claimed symptoms may be related to hepatitis C, nor is 
there other competent evidence relating current hepatitis C 
to service.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he incurred hepatitis C during 
active service and that the disability was manifested by skin 
lesions, rashes and boils.  

The Veteran's service treatment records are negative for 
findings of hepatitis while in service.  He was seen with 
complaints of a boil or cyst under the left arm, balanitis 
thought to be due to herpes, a rash, and an abscess in the 
scrotal area.  In a February 1979 report of medical history 
the Veteran indicated that he did not know whether he had 
ever had jaundice or hepatitis.  In a report of medical 
history completed in February 1980, he indicated that he had 
never had those conditions.  The separation examinations in 
July 1979, and February 1980, did not identify hepatitis C or 
any other chronic liver condition at discharge.  It was noted 
that the veteran had a history of gonorrhea.

The post-service medical evidence of record establishes that 
the Veteran was first diagnosed as having hepatitis C at a VA 
Medical Center (VAMC) in September 2006.  Additional VA 
treatment records dated October 2006, December 2006, and June 
2007, note the Veteran reported that he may have been exposed 
to the hepatitis C virus through intravenous drug abuse in 
the 1980s.  

As the post-service medical evidence of record shows a 
current diagnosis of hepatitis C, the first element for the 
grant of service connection-a current disability-is 
satisfied.

The service treatment records confirm the veteran's reports 
of boils, rashes, and lesions.  Hence the element of an in-
service injury or disease is also satisfied.  The remaining 
question is whether the current hepatitis C can be linked to 
service.

The Veteran has stated that hepatitis C was incurred and 
manifested during service by the skin eruptions and boils.  
The Veteran is a lay person, and as such is not competent to 
render an opinion as to medical diagnosis or causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The veteran 
is therefore, not competent to say that the skin symptoms in 
service were manifestations of hepatitis C.  There is no 
competent medical opinion that the symptoms in service were 
manifestations of that disease.  A November 2007 VAMC letter 
states that the Veteran's skin lesions were actually due to 
lupus.  

The evidence is also against a finding that there is a nexus 
between current hepatitis C and service.  The Veteran has not 
reported a continuity of hepatitis C symptoms since service, 
and treatment records show the condition was first diagnosed 
in September 2006, more than 25 years after service.  There 
is no competent medical opinion linking hepatitis C to a 
disease or injury in service.

In fact, in statements made for clinical purposes in October 
2006, December 2006, and June 2007, it was suggested that 
hepatitis C could have been incurred as a result of IV drug 
use in the 1980s.  Even if hepatitis C could be associated 
with intravenous drug use in service, service connection is 
not permitted for disability resulting from drug abuse.  
38 U.S.C.A. § 1131.

As the record contains no competent medical evidence of a 
nexus between the Veteran's current hepatitis C and his 
active duty service, the preponderance of the evidence is 
against the claim, and it is therefore denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


